


Exhibit 10(e)(e)(e)

 

[g29363kki001.jpg]

 

GRANT AGREEMENT

 

Name:

Employee ID:

 

Manager Name:

 

Country:

 

Grant Date:

 

Grant Number:

 

Award Amount:

 

Plan:

 

Vesting Schedule:

 

Long-Term Cash Award

 

THIS GRANT AGREEMENT, as of the Grant Date noted above between Hewlett-Packard
Company, a Delaware Corporation (“Company”), and the employee named above
(“Employee”), is entered into as follows:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this award and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted a
long term cash award (“LT Cash Award”) in the amount set forth above, subject to
the restrictions stated below and in accordance with the terms and conditions of
the Plan named above (“Plan”), a copy of which can be found on the Long-term
Incentives website along with a copy of the related prospectus.  The Plan and
the related prospectus can also be obtained by written or telephonic request to
the Company Secretary.

 

THEREFORE, the parties agree as follows:

 

1.              Grant of LT Cash Award.

 

Subject to the terms and conditions of this Grant Agreement and of the Plan, the
Company hereby grants to the Employee the amount of cash set forth above.

 

2.              Vesting Schedule.

 

The interest of the Employee in the LT Cash Award shall vest according to the
vesting schedule set forth above, or if earlier, in accordance with Section 6,
below, except to the extent a severance plan applicable to the Employee provides
otherwise. Unless, the provisions of Section 6 apply, the Employee must remain
in the employ of the Company on a continuous basis through the close of business
on the last Vesting Date, as set forth above, and the Employee must be in
compliance with the requirements and conditions provided for in the Plan and
this Grant Agreement for the interest of the Employee in the LT Cash Award to
become fully vested on that date.

 

3.              Benefit Upon Vesting.

 

Within 75 days of each vesting date set forth on the above vesting schedule, the
Company shall deliver or pay, as applicable, to the Employee cash in the amount
equal to the LT Cash Award that has become vested as of such vesting date.

 

1

--------------------------------------------------------------------------------


 

4.              Restrictions.

 

Except as otherwise provided for in this Grant Agreement, the LT Cash Award
granted hereunder may not be sold, pledged or otherwise transferred until the
award has become vested in accordance with the vesting schedule set forth
above.  The period of time between the date hereof and the date the award
becomes fully vested is referred to herein as the “Restriction Period.”

 

5.              Termination of Employment.

 

Except as otherwise provided for in this Grant Agreement, if the Employee’s
employment with the Company is terminated at any time for any reason prior to
the lapse of the Restriction Period, all of the unvested LT Cash Award granted
hereunder shall be forfeited by the Employee, except to the extent a severance
plan applicable to the Employee provides otherwise.

 

6.              Disability or Retirement of the Employee.

 

If the Employee’s termination of employment is due to the Employee’s total and
permanent disability or retirement, in accordance with the applicable retirement
policy, all outstanding and unvested portions of the LT Cash Award shall
immediately vest subject to the condition that, if requested by the Company, the
Employee shall have executed a current Agreement Regarding Confidential
Information and Proprietary Developments (“ARCIPD”) that is satisfactory to the
Company, and shall not engage in any conduct that creates a conflict of interest
in the opinion of the Company.

 

7.              Death of the Employee.

 

In the event of the Employee’s death prior to the end of the Restriction Period,
then within 75 days of the Employee’s death the Employee’s estate or designated
beneficiary shall have the right to receive a pro rata portion of the LT Cash
Award.  In the event of the Employee’s death after the vesting date but prior to
the payment associated with such the LT Cash Award, then within 75 days of the
Employee’s death payment shall be made to the Employee’s estate or designated
beneficiary.

 

8.              Deferral of Compensation.

 

Payments made pursuant to the Plan and this Grant Agreement are intended to
comply with or qualify for an exemption from Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”).  The Company reserves the
right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Grant Agreement
to ensure that all LT Cash Awards are made in a manner that complies with
Section 409A (including, without limitation, the avoidance of penalties
thereunder), provided however, that the Company makes no representations that
the LT Cash Awards will be exempt from any penalties that may apply under
Section 409A and makes no undertaking to preclude Section 409A from applying to
this LT Cash Award.

 

9.              Accelerated or Delayed Delivery.

 

Notwithstanding anything in this Grant Agreement to the contrary, the Company,
in its sole discretion may accelerate or delay the delivery of cash. If the LT
Cash Award is subject to Section 409A, such acceleration or delay shall be only
under the circumstances, and to the extent, permitted by Section 409A.  Further,
in the event the Company elects to accelerate delivery of any cash subject to
Section 409A as the result of a Change in Control pursuant to the Plan such
acceleration or exchange shall only be effective to the extent the event
constitutes a change in control event for purposes of Section 409A. In all other
circumstances payment will be made in accordance with the normal vesting
schedule.

 

10.       Taxes.

 

(a)         The Employee shall be liable for any and all taxes, including income
tax, social insurance, payroll tax, payment on account, employer taxes or other
tax-related items related to the Employee’s participation in the Plan and
legally applicable to or otherwise recoverable from the Employee (such as fringe
benefit tax) by the Company and/or the Employee’s employer (the “Employer”)
whether incurred at grant, vesting, prior to vesting or at any other time
(“Tax-Related Items”).  In the event that the Company or the Employer is
required, allowed or permitted to withhold taxes as a result of the grant or
vesting of the LT Cash Award, the Employee shall make a cash payment or make
adequate arrangements satisfactory to the Company and/or the Employer to
withhold such taxes from Employee’s wages or other cash compensation paid to the
Employee by the Company and/or the Employer at the election of the Company, in
its sole discretion, as necessary to cover all applicable required withholding
taxes that are legally recoverable from the Employee (such as fringe benefit
tax) and required social security contributions at the time the restrictions on
the LT Cash Award lapse, unless the Company, in its sole discretion, has
established alternative procedures for such payment. To the extent that any
surrender of cash or alternative procedure for such payment is insufficient, the
Employee authorizes the Company, its Affiliates and Subsidiaries, which are
qualified to deduct tax at source, to deduct from the Employee’s compensation
all Tax-related Items.  The Employee agrees to pay any Tax-Related Items that
cannot be satisfied from wages or other cash compensation, to the extent
permitted by law.

 

(b)         Regardless of any action the Company or the Employer takes with
respect to any or all Tax-Related Items, the Employee acknowledges and agrees
that the ultimate liability for all Tax-Related Items is and remains the
Employee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer.  The Employee further acknowledges that the Company
and/or the Employer: (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of a LT Cash Award, including, but not limited to, the grant, vesting or
settlement of the LT Cash Award; and (ii)  notwithstanding Section 8, do not
commit to and are under no obligation to structure the terms or any aspect of
this LT Cash Award to reduce or eliminate the Employee’s liability for
Tax-Related Items or to

 

2

--------------------------------------------------------------------------------


 

achieve any particular tax result.  Further, if the Employee has become subject
to tax in more than one jurisdiction between the date of grant and the date of
any relevant taxable or tax withholding event, as applicable, the Employee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.  The Employee shall pay the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Employee’s participation in the Plan
or the Employee’s receipt of this LT Cash Award that cannot be satisfied by the
means previously described.  The Company may refuse to deliver the benefit
described in Section 3 if the Employee fails to comply with the Employee’s
obligations in connection with the Tax-Related Items.

 

(c)          In accepting the LT Cash Award, the Employee consents and agrees
that in the event the LT Cash Award becomes subject to an employer tax that is
legally permitted to be recovered from the Employee, as may be determined by the
Company and/or the Employer at their sole discretion, and whether or not the
Employee’s employment with the Company and/or the Employer is continuing at the
time such tax becomes recoverable, the Employee will assume any liability for
any such taxes that may be payable by the Company and/or the Employer in
connection with the LT Cash Award.  Further, by accepting the LT Cash Award, the
Employee agrees that the Company and/or the Employer may collect any such taxes
from the Employee by any of the means set forth in this Section 10.  The
Employee further agrees to execute any other consents or elections required to
accomplish the above, promptly upon request of the Company.

 

11.       Data Privacy Consent.

 

The Employee understands that the Company, its Affiliates, its Subsidiaries and
the Employer hold certain personal information about the Employee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, details of all LT Cash Awards or any other award granted, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee’s favor
for the exclusive purpose of implementing, managing and administering the Plan
(“Data”). The Employee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee’s country or
elsewhere and that the recipient country may have different data privacy laws
and protections than the Employee’s country. HP is committed to protecting the
privacy of the Employee’s Data in such cases. By contract with both the HP
affiliate and with HP vendors, the people and companies that have access to the
Employee’s Data are bound to handle such data in a manner consistent with the HP
Privacy Policy and law. HP also performs due diligence and audits on its vendors
in accordance with good commercial practices to ensure their capabilities and
compliance with those commitments.

 

The Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representative.
The Employee understands that Data will be held only as long as is necessary to
implement, administer and manage participation in the Plan.

 

12.       Plan Information.

 

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Long-term Incentives website referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10-K, from the investor relations section of the HP website at www.hp.com. 
The Employee acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Company Secretary. The Employee hereby consents to receive any
documents related to current or future participation in the Plan by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

13.      Acknowledgment and Waiver.

 

By accepting this LT Cash Award, the Employee acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and, subject to Section 16(d), may be modified, amended, suspended or
terminated by the Company at any time; (ii) the grant of a LT Cash Award is
voluntary and occasional and does not create any contractual or other right to
receive future grants of LT Cash Awards, or benefits in lieu of LT Cash Awards,
even if LT Cash Awards have been granted repeatedly in the past; (iii) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company and/or the Committee; (iv) the Employee’s participation in the
Plan shall not create a right to further employment with the Employer and shall
not interfere with the ability of the Employer to terminate the Employee’s
employment relationship at any time and it is expressly agreed and understood
that employment is terminable at the will of either party, insofar as permitted
by law;  (v)  the Employee is participating voluntarily in the Plan; (vi)  LT
Cash Awards and their resulting benefits are extraordinary items that are
outside the scope of the Employee’s employment contract, if any; (vii) LT Cash
Awards and their resulting benefits are not intended to replace any pension
rights or compensation; (viii) LT Cash Awards and their resulting benefits are
not part of normal or expected compensation or salary for any purposes,
including, but not limited to calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments insofar as permitted by law and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Subsidiary or Affiliate; (ix) this grant of a LT Cash Award will
not be interpreted to form an employment contract or relationship with the
Company, and furthermore, this grant of a LT Cash Award will not be interpreted
to form an employment contract with the Employer or any Subsidiary or
Affiliate;  (x) no claim or entitlement to compensation or damages shall arise
from forfeiture of the LT Cash Award resulting from termination of Employee’s
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws), and in consideration of the grant of the
LT Cash Award to which the Employee is otherwise not entitled, the Employee
irrevocably agrees

 

3

--------------------------------------------------------------------------------


 

never to institute any claim against the Company or the Employer, waives his or
her ability, if any, to bring any such claim, and releases the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Employee shall be deemed irrevocably to have agreed not to pursue such
claim and to have agreed to execute any and all documents necessary to request
dismissal or withdrawal of such claims; (xi) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of termination of the
Employee’s employment (whether or not in breach of local labor laws), the
Employee’s right to receive benefits under this Grant Agreement after
termination of employment, if any, will be measured by the date of termination
of Employee’s active employment and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); (xii) the Committee
shall have the exclusive discretion to determine when the Employee is no longer
actively employed for purposes of the LT Cash Award, and (xiii) if the Company
determines that the Employee has engaged in misconduct prohibited by applicable
law or any applicable policy of the Company, as in effect from time to time, or
the Company is required to make recovery from the Employee under applicable law
or a Company policy adopted to comply with applicable legal requirements, then
the Company may, in its sole discretion, to the extent it determines appropriate
and to the extent permitted under applicable law, (a) recover from the Employee
the proceeds from LT Cash Awards that vested up to three years prior to the
Employee’s termination of employment or any time thereafter, (b) cancel the
Employee’s outstanding LT Cash Awards, and (c) take any other action required or
permitted by applicable law.

 

14.       No Advice Regarding Grant.

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan.  The Employee is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

 

15.       Additional Eligibility Requirements Permitted.

 

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current arbitration agreement and/or a current ARCIPD, each in a
form acceptable to the Company and/or that the Employee be in compliance with
the ARCIPD throughout the entire vesting period and through the date the LT Cash
Award is to be settled. If such separate documents are required by the Company
and the Employee does not accept  within 75 days of the Grant Date or such other
date as of which the Company shall require in its discretion, this LT Cash Award
shall be cancelled and the Employee shall have no further rights under this
Grant Agreement.

 

16.       Miscellaneous.

 

(a)         The Company shall not be required to treat as owner of the LT Cash
Award and any associated benefits hereunder, any transferee to whom such LT Cash
Award or benefits shall have been transferred in violation of any of the
provisions of this Grant Agreement.

 

(b)         The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this Grant
Agreement.

 

(c)          Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
his address then on file with the Company.

 

(d)         The Plan is incorporated herein by reference. The Plan and this
Grant Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Employee with respect to the subject
matter hereof, other than the terms of any severance plan applicable to the
Employee that provides more favorable vesting, and may not be modified adversely
to the Employee’s interest except by means of a writing signed by the Company
and the Employee.  Notwithstanding the foregoing, nothing in the Plan or this
Grant Agreement shall affect the validity or interpretation of any duly
authorized written agreement between the Company and the Employee under which an
Award properly granted under and pursuant to the Plan serves as any part of the
consideration furnished to the Employee.  This Grant Agreement is governed by
the laws of the state of Delaware.

 

(e)          If the Employee has received this or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

(f)           The provisions of this Grant Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

(g)          Notwithstanding Section 16(f), the Company’s obligations under this
Grant Agreement and the Employee’s agreement to the terms of an arbitration
agreement and/or an ARCIPD, if any, are mutually dependent.  In the event that
the Employee breaches the arbitration agreement or the Employee’s ARCIPD is
breached or found not to be binding upon the Employee for any reason by a court
of law, then the Company will have no further obligation or duty to perform
under the Plan or this Grant Agreement.

 

(h)         Any capitalized terms not defined herein shall have the same meaning
they have in the Plan.

 

4

--------------------------------------------------------------------------------


 

(i)             Appendix.

 

(j)            Notwithstanding any provisions in this Grant Agreement, the grant
of the LT Cash Award shall be subject to any special terms and conditions set
forth in the Appendix to this Grant Agreement for the Employee’s country. 
Moreover, if the Employee relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to the
Employee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan.  The Appendix constitutes part of
this Grant Agreement.

 

(k)         Imposition of Other Requirements.

 

The Company reserves the right to impose other requirements on the Employee’s
participation in the Plan and on the LT Cash Award to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Employee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

 

(k)         All rights granted under this Grant Agreement are subject to claw
back under the Company policy as in effect from time to time.

 

(l)             The Employee agrees to comply with all applicable exchange
control rules and/or tax reporting requirements.

 

 

 

HEWLETT-PACKARD COMPANY

 

 

 

 

 

 

 

 

 

 

 

Meg Whitman

 

 

CEO and President

 

 

 

 

 

 

 

 

 

 

 

Tracy Keogh

 

 

Executive Vice President, Human Resources

 

 

 

RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS

 

Important Note:  Your award is subject to the terms and conditions of this Grant
Agreement and to HP obtaining all necessary government approvals.  If you have
questions regarding your award, please discuss them with your manager.

 

5

--------------------------------------------------------------------------------

 
